DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 11/11/2022. The examiner acknowledges the amendments to claims 1 – 2, 9, and 16. Claims 1 - 20 are subject to examination hereinbelow.

Response to Arguments
Applicant’s arguments, see pg 9, filed 11/11/2022, with respect to the rejection(s) of claim(s) 1, 9, and 16 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20120152017 A1 to Stein, et al. (hereinafter Stein).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 16 are indefinite, because it is unclear how an amplifier on a system chip (SoC) of an implant device can amplify and transmit a reflected signal received by an electromagnetic sensor of an external device to a frequency counter on the same SoC. To further prosecution, the amplifier will be interpreted as configurable for amplifying and transmitting a reflected signal received by an electromagnetic sensor of an external device and/or an internal device.
Claims 2 – 8, 10 – 15, and 17 – 20 are rejected for depending from and failing to further clarify the indefinite subject matter of claims 1, 9, and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 4, 6 -7, 9 -11, 13 – 14, 16, and 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180153450 A1 to Routh, et al. (cited in previous Office Action, hereinafter Routh) in view of US 20170164878 A1 to Connor, US 20180317824 A1 to Boock, et al. (cited in previous Office Action, hereinafter Boock), and US 20120152017 A1 to Stein, et al. (hereinafter Stein)
Regarding claim 1, Routh teaches a system for measuring bio information [abstract], comprising:
an external device (comprising local receiver patch 400 and calibration platform 650) configured to transmit wireless power from an outside of a body to an inside of the body ([0124-0125, 0132-0133, 0157-0158], power supply (230) of implanted analyte sensor (200) is configurable to be inductively charged from an outside power source, such as power supply (430) from local receiver (400)) (Fig 3C);
an implant device (implanted analyte sensor (200)) inserted into the body and configured to drive a sensing circuit (comprising analyte detectors 226) by using the wireless power transmitted by the external device ([0133, 0157-0158], power supply (230) of implanted analyte sensor (200) is configurable to be inductively charged from an outside power source, such as power supply (430) from local receiver (400)) (Fig 3C), measure bio data (analyte level) within the body by using the driven sensing circuit [0028, 0131, 0133], and transmit the bio data to a smart device or the external device outside the body [0043] (Fig 3); and
the smart device (400) configured to calculate and transmit the bio information (from the bio data) to a cloud server (comprising parent platform 600 and cloud 700) or display the bio information or output a warning alarm based on the bio information ([abstract, 0037, 0121, 0138, 0186], smart device (400) is configurable to receive and process sensor data from the implant, and generate an alert and/or transmit bio information to a cloud (700) directly or through parent platform (600)) (Fig 3), when receiving the bio data from the implant device [abstract, 0124, 0186].
However, Routh does not explicitly teach wherein the external device comprises at least one electromagnetic sensor configured to detect a reflected signal;
wherein measuring bio data comprises scanning electromagnetic waves in more than one electromagnetic frequency over a wide band under the skin and measuring a change in permittivity attributable to a change in blood glucose, and
the bio information is calculated from the bio data by the implant device, then the calculated bio information is transmitted to the smart device;
wherein the implant device comprises a system on chip (SoC) comprising:
an amplifier configured to amplify and transmit the reflected signal to a frequency counter, and
the frequency counter, wherein the frequency counter is a circuit configured to calculate a frequency of the reflected signal and detect a zero cross for the reflected signal.
Connor teaches an external device (2601) comprises at least one electromagnetic sensor (2607) configured to detect a reflected signal [0632] (Fig 26); and
measuring bio data comprises scanning electromagnetic waves in more than one electromagnetic frequency over a wide band under the skin and measuring a change in permittivity attributable to a change in blood glucose [0267, 0270, 0272].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Routh to have external device comprises at least one electromagnetic sensor configured to detect a reflected signal; and
measuring bio data comprises scanning electromagnetic waves in more than one electromagnetic frequency over a wide band under the skin and measuring a change in permittivity attributable to a change in blood glucose, because doing so would help the device to monitor changes in glucose, as recognized by Connor [0274].
Boock teaches bio information is calculated from bio data by the implant device ([abstract, 0051, 0053-0054], processor module (138) of the implantable sensor device is configurable to calculate a filtered bio information from raw bio data) (Fig 2), then the calculated bio information is transmitted to a smart device or the external (ex vivo) device outside the body [0062].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Routh to have the bio information is calculated from the bio data by the implant device, then the calculated bio information is transmitted to a smart device or the external device outside the body, because doing so would enable the implant to filter noise from the raw bio data before it sends it to the external or smart device, as recognized by Boock [0054].
Stein teaches an implant device comprises a system on chip (SoC) (ASIC comprising zero-crossing receiver 200) [0045, 0098] (Fig 7) comprising:
an amplifier (206) configured to amplify and transmit a reflected signal to a frequency counter ([0054, 0057, 0069], preamplifier 206 is configured to amplify a signal before detecting a midpoint of an energy wave for determining a frequency of energy waves) (Fig 2), and
the frequency counter (420) ([0057, 0082], preamplification by the preamplifier occurs prior to a calculation of frequency utilizing digital counter 420)), wherein the frequency counter is a circuit configured to calculate a frequency of the reflected signal and detect a zero cross for the reflected signal [0082, 0098] (Fig 7).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Routh to have the implant device comprises a system on chip (SoC) comprising:
an amplifier configured to amplify and transmit the reflected signal to a frequency counter, and
the frequency counter, wherein the frequency counter is a circuit configured to calculate a frequency of the reflected signal and detect a zero cross for the reflected signal, because doing so would reduce noise and detect very low level waves, as recognized by Stein [0054 - 0055].

Regarding claim 2, Routh in view of Connor, Boock, and Stein teach the limitations of claim 1, and Routh further teaches the external device (comprising local receiver 400 and calibration platform 650) ([0124-0125, 0133], components 200, 400, 600, 650, and 700 can be used in combination with each other) (Fig 3) further comprises:
a transmission module (communication interface (414)) configured to transmit [0136], to the cloud server (comprising parent platform 600 and cloud 700), the bio data measured by the external sensor or bio information calculated based on the measured bio data (from implanted analyte sensor (200)) [0121, 0131, 0138] (Fig 3).

Regarding claim 3, Routh in view of Connor, Boock, and Stein teach the limitations of claim 2, and Routh further teaches the local receiver (400) is configured the processing functions of the claimed cloud server, comprising:
receive first bio information measured by the implant device (200) through the smart device [0127] (Fig 3A),
receive the bio data measured by the external sensor (655) through the external device (specifically external device (650)) [0127] (Fig 3A),
calculate second bio information based on the bio data received through the external device [0127-0128] (Fig 3A), and
calibrate the first bio information based on the second bio information [0127] (Fig 3A).
However, it would have been obvious to one of ordinary skill in the art to have Roth’s cloud server ([0124], comprising 600 and 700) (Fig 3) perform the aforementioned processing steps because doing so would have the predictable result of providing more computing resources.

Regarding claim 4, Routh in view of Connor, Boock, and Stein teach the limitations of claim 3, and Routh further teaches the smart device (400) is configured display the calibrate first bio information or output a warning alarm based on the calibrated first bio information ([0127, 0131, 0136, 0149, 0163], local receiver (400) is configurable to confirm the accuracy of a first bio information using a second bio information before providing a warning alarm based on the first bio information) (Fig 3A).
Routh does not explicitly teach the smart device is configured to receive the calibrate first bio information as calibrated in claim 3 from the cloud server, but it would have been obvious to one of ordinary skill in the art to have Roth’s cloud server ([0124], comprising 600 and 700) (Fig 3) calibrate the first bio information before sending it to the smart device, because doing so would have the predictable result of providing more computing resources for the first bio data calibration.

Regarding claim 6, Routh in view of Connor, Boock, and Stein teach the limitations of claim 2, and Routh further teaches the implant device (200) operates under a control of Bluetooth low energy (BLE) or included in the implant device [0105, 0136] (Fig 4A), or a micro controller unit (MCU) included in ultra low power (ULP) WiFi for communication toward the outside of the body.

Regarding claim 7, Routh in view of Connor, Boock, and Stein teach the limitations of claim 1, however Routh does not teach the implant device comprises a temperature sensor configured to measure a temperature within the body, and
the implant device calculates bio information further based on an output value of the temperature sensor.
Boock teaches an implant device comprises a temperature sensor (140) configured to measure a temperature within the body [0060] (Fig 2), and
the implant device calculates bio information further based on an output value of the temperature sensor [0033, 0053, 0060] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Routh to have the implant device comprises a temperature sensor configured to measure a temperature within the body, and
the implant device calculates bio information further based on an output value of the temperature sensor, because doing so would enable the device to compensate the in-vivo analyte measurement for temperature, as recognized by Boock [0060].

Regarding claim 9, Routh teaches a system for measuring bio information [abstract], comprising:
an implant device (200) inserted into a body and configured to drive a sensing circuit by using wireless power transmitted by an external device (comprising local receiver patch 400) ([0124-0125, 0132-0133, 0157-0158, 0163], power supply (230) of implanted analyte sensor (200) is configurable to be inductively charged from an outside power source, such as power supply (430) from local receiver (400)) (Fig 3C), measure first bio data (analyte level) within the body by using the driven sensing circuit [0028, 0131, 0133], and transmit the bio data to the external device [0043] (Fig 3); and
the external device (comprising local receiver patch 400 and calibration platform 650) configured to transmit wireless power from an outside of a body to an inside of the body ([0124-0125, 0132-0133, 0157-0158], power supply (230) of implanted analyte sensor (200) is configurable to be inductively charged from an outside power source, such as power supply (430) from local receiver (400)) (Fig 3C), measure, outside the body, second bio data within the body through the external sensor (655) [0127] (Fig 3A), receive the first bio data from the implant device and calculate first bio information from the first bio data [0127, 0186] (Fig 3A), and a cloud server (comprising parent platform 600 and cloud 700).
Routh does not explicitly teach measuring bio data comprises scanning electromagnetic waves in more than one electromagnetic frequency over a wide band under the skin and measuring a change in permittivity attributable to a change in blood glucose, and calculate first bio information based on the measured first bio data;
wherein the implant device comprises a system on chip (SoC) comprising:
an amplifier configured to amplify and transmit the reflected signal to a frequency counter, and
the frequency counter, wherein the frequency counter is a circuit configured to calculate a frequency of the reflected signal and detect a zero cross for the reflected signal; and
wherein the external device comprises at least one electromagnetic sensor configured to detect a reflected signal.
Connor teaches measuring bio data comprises scanning electromagnetic waves in more than one electromagnetic frequency over a wide band under the skin and measuring a change in permittivity attributable to a change in blood glucose [0267, 0270, 0272]; and
an external device (2601) comprises at least one electromagnetic sensor (2607) configured to detect a reflected signal [0632] (Fig 26).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Routh to have measuring bio data comprises scanning electromagnetic waves in more than one electromagnetic frequency over a wide band under the skin and measuring a change in permittivity attributable to a change in blood glucose; and
the external device comprises at least one electromagnetic sensor configured to detect a reflected signal, because doing so would help the device to monitor changes in glucose, as recognized by Connor [0274].
Boock teaches first bio information is calculated from first bio data by the implant device ([abstract, 0051, 0053-0054], processor module (138) of the implantable sensor device is configurable to calculate a filtered bio information from raw bio data) (Fig 2), then the calculated bio information is transmitted to an external (ex vivo) device [0062].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Routh to have the first bio information is calculated from the first bio data by the implant device, then the calculated first bio information is transmitted to the external device, because doing so would enable the implant to filter noise from the raw bio data before it sends it to the external device, as recognized by Boock [0054].
Stein teaches an implant device comprises a system on chip (SoC) (ASIC comprising zero-crossing receiver 200) [0045, 0098] (Fig 7) comprising:
an amplifier (206) configured to amplify and transmit a reflected signal to a frequency counter ([0054, 0057, 0069], preamplifier 206 is configured to amplify a signal before detecting a midpoint of an energy wave for determining a frequency of energy waves) (Fig 2), and
the frequency counter (420) ([0057, 0082], preamplification by the preamplifier occurs prior to a calculation of frequency utilizing digital counter 420)), wherein the frequency counter is a circuit configured to calculate a frequency of the reflected signal and detect a zero cross for the reflected signal [0082, 0098] (Fig 7).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Routh to have the implant device comprises a system on chip (SoC) comprising:
an amplifier configured to amplify and transmit the reflected signal to a frequency counter, and
the frequency counter, wherein the frequency counter is a circuit configured to calculate a frequency of the reflected signal and detect a zero cross for the reflected signal, because doing so would reduce noise and detect very low level waves, as recognized by Stein [0054 - 0055].

Regarding claim 10, Routh in view of Connor, Boock, and Stein teach the limitations of claim 9, and Routh further teaches the external device is configured to calculate second bio information based on the second bio data [0127-0128] (Fig 3A) and calibrate the first bio information based on the second bio information [0127] (Fig 3A).
Routh does not teach the cloud server is configured to receive the first bio information and the second bio data from the external device, calculate second bio information based on the second bio data, calibrate the first bio information based on the second bio information, and transmit the calibrated first bio information to the external device. However, it would have been obvious to one of ordinary skill in the art to have Roth’s cloud server ([0124], comprising 600 and 700) (Fig 3) configured to receive the first bio information and the second bio data from the external device, calibrate the first bio information based on the second bio information, and transmit the calibrated first bio information back the smart device, because doing so would have the predictable result of providing more computing resources for the first bio data calibration, before resending it back to the external device, because doing so would have the predictable result of providing more computing resources for the first bio data calibration before sending it back to the external device to provide a warning alarm based on the calibrated first bio information result [0149, 0163].

Regarding claim 11, Routh in view of Connor, Boock, and Stein teach the limitations of claim 10, and Routh further teaches the external device is configured to output a warning alarm based on the calibrated first bio information ([0127, 0131, 0136, 0149, 0163], local receiver (400) is configurable to confirm the accuracy of a first bio information using a second bio information before providing a warning alarm based on the first bio information) (Fig 3A).
Routh does not explicitly teach the smart device is configured to receive the calibrate first bio information as calibrated in claim 3 from the cloud server, but it would have been obvious to one of ordinary skill in the art to have Roth’s cloud server ([0124], comprising 600 and 700) (Fig 3) calibrate the first bio information before sending it to the smart device, because doing so would have the predictable result of providing more computing resources for the first bio data calibration.
 
Regarding claim 13, Routh in view of Connor, Boock, and Stein teach the limitations of claim 9, and Routh further teaches the implant device (200) operates under a control of Bluetooth low energy (BLE) or included in the implant device [0105, 0136] (Fig 4A), or a micro controller unit (MCU) included in ultra low power (ULP) WiFi for communication toward the outside of the body.

Regarding claim 14, Routh in view of Connor, Boock, and Stein teach the limitations of claim 9, however Routh does not teach the implant device comprises a temperature sensor configured to measure a temperature within the body, and
the implant device calculates bio information further based on an output value of the temperature sensor.
Boock teaches an implant device comprises a temperature sensor (140) configured to measure a temperature within the body [0060] (Fig 2), and
the implant device calculates bio information further based on an output value of the temperature sensor [0033, 0053, 0060] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Routh to have the implant device comprises a temperature sensor configured to measure a temperature within the body, and
the implant device calculates bio information further based on an output value of the temperature sensor, because doing so would enable the device to compensate the in-vivo analyte measurement for temperature, as recognized by Boock [0060].

Regarding claim 16, Routh teaches a system for measuring bio information [abstract], comprising:
an implant device (200) inserted into a body and configured to drive a sensing circuit by using wireless power transmitted by a smart device (comprising local receiver patch 400) ([0124-0125, 0132-0133, 0157-0158, 0163], power supply (230) of implanted analyte sensor (200) is configurable to be inductively charged from an outside power source, such as power supply (430) from local receiver (400)) (Fig 3C), measure bio data (analyte level) within the body by using the driven sensing circuit [0028, 0131, 0133], and transmit the bio data to the smart device [0043] (Fig 3); and
the smart device configured to receive bio data from the implant device, calculate bioinformation from the biodata, and transmit the bio information to a cloud server ([abstract, 0037, 0121, 0138, 0186], smart device (400) is configurable to receive and process sensor data from the implant, and generate an alert and/or transmit bio information to a cloud (700) directly or through parent platform (600)) (Fig 3), display the bio information or output a warning alarm based on the bio information ([abstract, 0037, 0121, 0124, 0138], smart device (400) is configurable to generate an alert and/or transmit bio information to a cloud (700) directly or through parent platform (600)) (Fig 3).
However, Routh does not explicitly teach wherein measuring bio data comprises scanning electromagnetic waves in more than one electromagnetic frequency over a wide band under the skin and measuring a change in permittivity attributable to a change in blood glucose, calculate bio information based on the measured bio data, then the calculated bio information is transmitted to the smart device;
wherein the implant device comprises a system on chip (SoC) comprising:
an amplifier configured to amplify and transmit the reflected signal to a frequency counter, and
the frequency counter, wherein the frequency counter is a circuit configured to calculate a frequency of the reflected signal and detect a zero cross for the reflected signal; and
wherein the smart device comprises at least one electromagnetic sensor configured to detect a reflected signal.
Connor teaches measuring bio data comprises scanning electromagnetic waves in more than one electromagnetic frequency over a wide band under the skin and measuring a change in permittivity attributable to a change in blood glucose [0267, 0270, 0272]; and
a smart device (2601) comprises at least one electromagnetic sensor (2607) configured to detect a reflected signal [0127, 0632] (Fig 26).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Routh to have measuring bio data comprises scanning electromagnetic waves in more than one electromagnetic frequency over a wide band under the skin and measuring a change in permittivity attributable to a change in blood glucose; and
the smart device comprises at least one electromagnetic sensor configured to detect a reflected signal, because doing so would help the device to monitor changes in glucose, as recognized by Connor [0274].
Boock teaches bio information is calculated from bio data by the implant device ([abstract, 0051, 0053-0054], processor module (138) of the implantable sensor device is configurable to calculate a filtered bio information from raw bio data) (Fig 2), then the calculated bio information is transmitted to an external (ex vivo) device [0062].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Routh to have the bio information is calculated from the bio data by the implant device, then the calculated bio information is transmitted to the smart device, because doing so would enable the implant to filter noise from the raw bio data before it sends it to the external or smart device, as recognized by Boock [0054].
Stein teaches an implant device comprises a system on chip (SoC) (ASIC comprising zero-crossing receiver 200) [0045, 0098] (Fig 7) comprising:
an amplifier (206) configured to amplify and transmit a reflected signal to a frequency counter ([0054, 0057, 0069], preamplifier 206 is configured to amplify a signal before detecting a midpoint of an energy wave for determining a frequency of energy waves) (Fig 2), and
the frequency counter (420) ([0057, 0082], preamplification by the preamplifier occurs prior to a calculation of frequency utilizing digital counter 420)), wherein the frequency counter is a circuit configured to calculate a frequency of the reflected signal and detect a zero cross for the reflected signal [0082, 0098] (Fig 7).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Routh to have the implant device comprises a system on chip (SoC) comprising:
an amplifier configured to amplify and transmit the reflected signal to a frequency counter, and
the frequency counter, wherein the frequency counter is a circuit configured to calculate a frequency of the reflected signal and detect a zero cross for the reflected signal, because doing so would reduce noise and detect very low level waves, as recognized by Stein [0054 - 0055].

Regarding claim 18, Routh in view of Connor, Boock, and Stein teach the limitations of claim 16, and Routh further teaches the implant device (200) operates under a control of Bluetooth low energy (BLE) or included in the implant device [0105, 0136] (Fig 4A), or a micro controller unit (MCU) included in ultra low power (ULP) WiFi for communication toward the outside of the body.

Regarding claim 19, Routh in view of Connor, Boock, and Stein teach the limitations of claim 16, however Routh does not teach the implant device comprises a temperature sensor configured to measure a temperature within the body, and
the implant device calculates bio information further based on an output value of the temperature sensor.
Boock teaches an implant device comprises a temperature sensor (140) configured to measure a temperature within the body [0060] (Fig 2), and
the implant device calculates bio information further based on an output value of the temperature sensor [0033, 0053, 0060] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Routh to have the implant device comprises a temperature sensor configured to measure a temperature within the body, and
the implant device calculates bio information further based on an output value of the temperature sensor, because doing so would enable the device to compensate the in-vivo analyte measurement for temperature, as recognized by Boock [0060].

Claim(s) 5, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Routh in view of Connor and Boock as applied to claims 1, 9, and 16 above, and further in view of US 20180325431 A1 to Guarin, et al. (cited in previous Office Action, hereinafter Guarin).
Regarding claim 5, Routh in view of Connor, Boock, and Stein teach the limitations of claim 1, however they do not teach the sensing circuit comprises both a signal source and a detector as sensing circuits having an oscillator type.
Guarin teaches a sensing circuit (shown as a flow diagram in Fig 8) comprises both a signal source (radio frequency source 810) and a detector (comprising amplifier 830a configured to detect and amplify a signal on a receiving end of waveguide 110 opposite source 810) as sensing circuits having an oscillator type (by having local oscillator 845 which is synchronized with signal source 810 to perform a frequency sweep) [0108] (Fig 8).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Routh of the Routh/Connor/Boock/Stein combination to have the sensing circuit comprises both a signal source and a detector as sensing circuits having an oscillator type, because doing so would help avoid aliasing due to high frequencies during amplitude and phase reconstruction of a signal, as recognized by Guarin [0108].

Regarding claim 12, Routh in view of Connor, Boock, and Stein teach the limitations of claim 9, however Routh does not teach the sensing circuit comprises both a signal source and a detector as sensing circuits having an oscillator type.
Guarin teaches a sensing circuit (shown as a flow diagram in Fig 8) comprises both a signal source (radio frequency source 810) and a detector (comprising amplifier 830a configured to detect and amplify a signal on a receiving end of waveguide 110 opposite source 810) as sensing circuits having an oscillator type (by having local oscillator 845 which is synchronized with signal source 810 to perform a frequency sweep) [0108] (Fig 8).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Routh of the Routh/Connor/Boock/Stein combination to have the sensing circuit comprises both a signal source and a detector as sensing circuits having an oscillator type, because doing so would help avoid aliasing due to high frequencies during amplitude and phase reconstruction of a signal, as recognized by Guarin [0108].

Regarding claim 17, Routh in view of Connor, Boock, and Stein teach the limitations of claim 16, however Routh does not teach the sensing circuit comprises both a signal source and a detector as sensing circuits having an oscillator type.
Guarin teaches a sensing circuit (shown as a flow diagram in Fig 8) comprises both a signal source (radio frequency source 810) and a detector (comprising amplifier 830a configured to detect and amplify a signal on a receiving end of waveguide 110 opposite source 810) as sensing circuits having an oscillator type (by having local oscillator 845 which is synchronized with signal source 810 to perform a frequency sweep) [0108] (Fig 8).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Routh of the Routh/Connor/Boock/Stein combination to have the sensing circuit comprises both a signal source and a detector as sensing circuits having an oscillator type, because doing so would help avoid aliasing due to high frequencies during amplitude and phase reconstruction of a signal, as recognized by Guarin [0108].

Claim(s) 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Routh in view of Connor, Boock, and Stein as applied to claims 1, 9, and 16 above, and further in view of US 20190008461 A1 to Gupta, et al. (cited in previous Office Action, hereinafter Gupta).
Regarding claim 8, Routh in view of Connor, Boock, and Stein teach the limitations of claim 1, however they not teach the implant device is configured to:
receive activity information of an object outside the body, and
calculate bio information further based on the received activity information.
Gupta teaches receive activity information of an object outside a body ([0115, 0131], an external accelerometer can be used to determine a user’s ambulatory activity), and
calculate bio information further based on the received activity information [0153, 0164].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Routh of the Routh/Connor/Boock/Stein combination to have the implant device is configured to:
receive activity information of an object outside the body, and
calculate bio information further based on the received activity information, because doing so would enable the device to use activity information to help calibrate blood analyte measurements, as recognized by Gupta [0153, 0155].

Regarding claim 15, Routh in view of Connor, Boock, and Stein teach the limitations of claim 9, however they do not teach the implant device is configured to:
receive activity information of an object outside the body, and
calculate bio information further based on the received activity information.
Gupta teaches receive activity information of an object outside a body ([0115, 0131], an external accelerometer can be used to determine a user’s ambulatory activity), and
calculate bio information further based on the received activity information [0153, 0164].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Routh of the Routh/Connor/Boock/Stein combination to have the implant device is configured to:
receive activity information of an object outside the body, and
calculate bio information further based on the received activity information, because doing so would enable the device to use activity information to help calibrate blood analyte measurements, as recognized by Gupta [0153, 0155].

Regarding claim 20, Routh in view of Connor, Boock, and Stein teach the limitations of claim 16, however they do not teach the implant device is configured to:
receive activity information of an object outside the body, and
calculate bio information further based on the received activity information.
Gupta teaches receive activity information of an object outside a body ([0115, 0131], an external accelerometer can be used to determine a user’s ambulatory activity), and
calculate bio information further based on the received activity information [0153, 0164].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Routh of the Routh/Connor/Boock/Stein to have the implant device is configured to:
receive activity information of an object outside the body, and
calculate bio information further based on the received activity information, because doing so would enable the device to use activity information to help calibrate blood analyte measurements, as recognized by Gupta [0153, 0155].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791            

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791